 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGrand Flooring & Plastering Company and Local115, Operative Plasterers' and Cement Masons'International Association of the United Statesand Canada, AFL-CIO. Case 7-CA-2172930 March 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISUpon a charge filed by the Union 8 February1983 the General Counsel of the National LaborRelations Board issued a complaint 16 March 1983against the Company, the Respondent, alleging thatit has violated Section 8(a)(5) and (1) of the Na-tional Labor Relations Act. The complaint allegesthat since about 8 August 1982 the Respondent hasfailed and refused to make contractual paymentsinto various employees fringe benefit funds. Al-though properly served copies of the charge andcomplaint, the Respondent has failed to file ananswer.On 12 September 1983 the General Counsel fileda motion to transfer the case to the Board and forDefault Judgment. On 5 October 1983 the Boardissued an order transferring the proceeding to theBoard and a Notice to Show Cause why themotion should not be granted. The Respondent didnot file a response. The allegations in the motionare therefore undisputed.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Default JudgmentSection 102.20 of the Board's Rules and Regula-tions provides that the allegations in the complaintshall be deemed admitted if an answer is not filedwithin 10 days from service of the complaint,unless good cause is shown. The complaint statesthat, unless an answer is filed within 10 days ofservice, "all of the allegations in the Complaintshall be deemed to be admitted true and may be sofound by the Board." Further, the undisputed alle-gations in the Motion for Default Judgment dis-close that the General Counsel, by letters dated 18May and 20 June 1983, notified the Respondentthat unless an answer was received immediately, aMotion for Default Judgment would be filed.In the absence of good cause being shown forthe failure to file a timely answer, we grant theGeneral Counsel's Motion for Default Judgment.'I In granting the General Counsel's Motion for Default Judgment,Chairman Dotson specifically relies on the total failure of the Respondentto contest either the factual allegations or the legal conclusions of the269 NLRB No. 99On the entire record, the Board makes the fol-lowingFINDINGS OF FACTI. JURISDICTIONThe Respondent, a Michigan corporation, is asubcontractor engaged in installing flooring andplastering with a principal place of business inGrand Rapids, Michigan, where it annually pur-chases and receives goods and materials valued inexcess of $50,000 directly from suppliers outsidethe State of Michigan. We find that the Respond-ent is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act andthat the Union is a labor organization within themeaning of Section 2(5) of the Act.II. ALLEGED UNFAIR LABOR PRACTICESA. The UnitThe following employees of the Respondent con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All plasterer employees employed by the Re-spondent at its Grand Rapids, Michigan facili-ty, but excluding office clerical employees,guards and supervisors as defined in the Act.B. The Respondent's Refusal to BargainThe Union has been the exclusive representativefor purposes of collective bargaining of the Re-spondent's employees in the unit described aboveby virtue of a collective-bargaining agreement ef-fective by its terms from I June 1982 through 30April 1983 and, by virtue of Section 9(a) of theAct, has been the exclusive bargaining representa-tive of all employees in the above unit.Since about 8 August 1982 the Respondent hasunilaterally failed and refused to make paymentsinto various employees' fringe benefit funds for thebenefit of its employees as required by the collec-tive-bargaining agreement.We find that, by this conduct, the Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1)of the Act.CONCLUSIONS OF LAW1. Grand Flooring & Plastering Company is anemployer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.General Counsel's complaint. Thus, the Chairman regards this proceedingas being without precedential value.648 GRAND FLOORING CO.2. Local 115, Operative Plasterers' and CementMasons' International Association of the UnitedStates and Canada, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3. All plasterer employees employed by the Re-spondent at its Grand Rapids, Michigan facility,but excluding office clerical employees, guards andsupervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargain-ing within the meaning of Section 9(b) of the Act.4. At all times material here, the Union has beenthe exclusive collective-bargaining representativeof all the employees in the appropriate unit for thepurposes of collective bargaining within the mean-ing of Section 9(a) of the Act.5. The Respondent has committed unfair laborpractices within the meaning of Section 8(a)(5) and(1) by unilaterally failing and refusing to make pay-ments into various employees' fringe benefit fundsfor the benefit of its employees as required by thecollective-bargaining agreement between the par-ties, effective by its terms from 1 June 1982through 30 April 1983.6. The described conduct is an unfair labor prac-tice affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engagedin unfair labor practices within the meaning of Sec-tion 8(a)(5) and (1) of the Act, we shall order thatit cease and desist and take certain affirmativeaction designed to effectuate the policies of theAct. Accordingly, having found that the Respond-ent failed and refused to make payments into vari-ous employee fringe benefit funds as required bythe collective-bargaining agreement between theparties without prior notice to or bargaining withthe Union, we shall order the Respondent to payinto the appropriate funds all those contributions ithas failed to pay by the unilateral discontinuance ofcontractual payments about 8 August 1982. SeeMerryweather Optical Co., 240 NLRB 1213, 1216 fn.7 (1979).2If the employees incurred any expensesdue to the Respondent's failure to make the abovepayments, we shall also require the Respondent toreimburse the employees for those expenses, plusinterest to be computed in the manner set forth inFlorida Steel Corp., 231 NLRB 651 (1977).2 Member Hunter finds it necessary to leave to the compliance stage ofthis proceeding the identification of the particular funds which would bemandatory subjects of bargaining and therefore eligible for the remedygranted by the Board's Order.ORDERThe National Labor Relations Board orders thatthe Respondent, Grand Flooring & PlasteringCompany, Grand Rapids, Michigan, its officers,agents, successors, and assigns, shalli. Cease and desist from(a) Refusing to bargain collectively with theUnion as the exclusive representative of its employ-ees in the unit described below by unilaterally dis-continuing its contributions to various employees'fringe benefit funds for the benefit of its employeesas set forth in the collective-bargaining agreementbetween the parties. The appropriate unit is:All plasterer employees employed by the Re-spondent at its Grand Rapids, Michigan facili-ty, but excluding office clerical employees,guards and supervisors as defined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) Pay into the appropriate funds all those con-tributions it has failed to pay by the unilateral dis-continuance of contractual payments about 8August 1982 and reimburse the employees for anyexpenses they may have incurred as a result of theRespondent's unlawful conduct in the manner setforth in the remedy section of the decision.(b) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(c) Post at its Grand Rapids, Michigan facilitycopies of the attached notice marked "Appendix."3Copies of the notice, on forms provided by the Re-gional Director for Region 7, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material.I If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."649 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain collectively withLocal 115, Operative Plasterers' and CementMasons' International Association of the UnitedStates and Canada, AFL-CIO, as your exclusiverepresentative in the appropriate unit by unilateral-ly discontinuing contributions to the employees'fringe benefits funds set forth in the collective-bar-gaining agreement. The appropriate unit is:All plasterer employees employed by us at ourGrand Rapids, Michigan facility, but excludingoffice clerical employees, guards and supervi-sors as defined in the Act.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL pay into the appropriate funds all thecontributions we have failed to make, and WEWILL reimburse our employees for any expensesthey may have incurred as a result of our discon-tinuance of payments.GRAND FLOORING & PLASTERINGCOMPANY650